Citation Nr: 1036352	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1984.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied service connection for hypertension on a 
direct-incurrence basis.  A January 2009 rating decision denied 
service connection for hypertension as secondary to PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, among 
other things, that VA assist a claimant in providing the claimant 
a medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In November 2008, VA obtained two medical opinions as to the 
etiology of the Veteran's claimed hypertension, each relating in 
essence that it was not possible to determine whether the 
Veteran's PTSD caused his hypertension without recourse to 
speculation.  The Veteran subsequently submitted an October 2008 
medical opinion from his VA psychiatrist that it was at least as 
likely as not that the Veteran's hypertension was a direct result 
of his PTSD.  

However, the Board finds that these opinions are of little 
probative value, as each was based on an inaccurate or incomplete 
review of the evidence.  Specifically, in the report of a 
November 2008 VA PTSD examination, the VA examiner stated that he 
did not review the Veteran's service treatment records.  In the 
report of a November 2008 VA hypertension examination, the 
examiner stated that she could not find any elevated blood 
pressure readings prior to 2003, or any definitive diagnosis of 
hypertension.  The Board's own review of the claims file shows at 
least one elevated blood pressure reading during active duty 
(140/94 in May 1981), as well as definitive diagnoses of 
hypertension in the Veteran's VA treatment records.  The October 
2008 opinion from the Veteran's VA psychiatrist relates that the 
Veteran reported that his military records documented that he 
developed hypertension after his verified stressor (a personal 
assault) occurred.  This statement evidences a lack of 
independent review of the Veteran's service treatment records on 
the VA psychiatrist's part.  More importantly, it is in fact 
unclear whether the Veteran's service treatment records show that 
he developed hypertension after his PTSD stressor.   

The Court of Appeals for Veterans Claims (Court) has held that VA 
cannot reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  In this case, the inaccurate underlying 
medical histories render each of the medical opinions in this 
claim inadequate. 

The Court has held that once the Secretary undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); see also 38 C.F.R. § 4.2 (2009) (noting that if 
the examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  Thus, in this case another 
VA medical opinion must be obtained.

The Board also observes that the Veteran's service treatment 
records show that he was found to be overweight after his 
verified stressor.  During a May 2010 hearing before the 
undersigned Veterans Law Judge, and in VA treatment records, the 
Veteran has stated that he used food and overeating as a way to 
cope with the stressor, and that the weight gain contributed to 
his hypertension.  The report of the November 2008 VA 
hypertension examination described the Veteran as obese and 
observed that obesity can increase an individual's risk of 
hypertension.  

While obesity is a condition, not a disability warranting service 
connection, the Board nevertheless finds that the a medical 
opinion is required to address whether the Veteran's weight gain 
was related to his PTSD, and if so whether the weight gain was 
related to his development of hypertension.  

Finally, during the May 2010 hearing the Veteran asserted that 
medication he takes for his PTSD aggravates his hypertension.  

In light of the foregoing, the Board finds that this claim 
requires additional evidentiary development.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to 
an VA examiner for a medical opinion.  The 
examiner is requested to review the 
Veteran's entire claims folder, including 
his service treatment records (which are 
located piecemeal throughout the claims 
file), his post-service medical records, 
the two November 2008, and October 2008, 
post-service VA medical opinions 
identified above, and the medical history 
set forth above.

Then, the examiner is requested to provide 
an opinion whether it is at least as likely 
as not (50 percent or more likelihood) that 
the Veteran's hypertension is related to 
any findings of elevated blood pressure (to 
include 140/94 in May 1981), and/or weight 
gain, reflected in his service medical 
records, or was caused or aggravated by his 
PTSD or medication taken for his PTSD.  The 
examiner is also requested to provide an 
opinion whether it is at least as likely as 
not (50 percent or more likelihood) that 
the Veteran's PTSD caused or aggravated 
weight gain, and if so whether the weight 
gain caused or aggravated his hypertension.   

The examiner is requested to provide a 
rationale for any opinion expressed.  

2.  Then, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



